DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 16-20, 24-29,  are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0162764 A1 to Kan et al. (hereinafter Kan).
Regarding claim 16, Kan discloses a light emitting display device (para [0008]) comprising:
a substrate (para [0164]);
a light source over the substrate (para [0164]) ]), wherein the light source is a light emitting diode (para [0033]); and
a color conversion layer (film) between the substrate and the light emitting diode or over the light emitting diode and including a plurality of luminous bodies (para [0033], [0164] and Fig. 8),
wherein each luminous body includes:
a plurality of emission moieties (para [0081]), each emission moiety including an inorganic emission particle and a coating (barrier) layer surrounding a surface of the inorganic emission particle (para [0034]), and
an encapsulation (matrix) moiety connected to the coating layer of the plurality of emission moieties and surrounding the plurality of emission moieties (para [0026]), 
wherein the inorganic emission particle comprises a core and a shell surrounding the core (para [0026]),
wherein the coating (barrier) layer covers the shell and surrounds an outer surface of the inorganic emission particle (para [0026]), and
wherein the coating layer includes a material selected from the group consisting of SiO2 (para [0017]) and zirconium (para [0110]).
The reference discloses that the barrier layer is bonded to the surface of the core/shell particle by covalent bonding through O-Si bonds (para [0143]) but does not expressly disclose that the encapsulation moiety is connected to the coating layer of the plurality of emission moieties by a covalent bond.  However, the encapsulation moiety is a polymer such as siloxane (para [0175]) which contains Si-O bonds.  Therefore, the encapsulation moiety is presumed to be connected to the coating layer via covalent bonding, absent evidence to the contrary.

Regarding claim 17, Kan discloses the light emitting display device according to claim 16, wherein a red pixel region is defined in the substrate, and the color conversion layer includes a red color conversion layer in the red pixel region (para [0179]), and
wherein a light from the light emitting diode is converted into a red wavelength light by the luminous body in the red color conversion layer (para [0088] and [0180]).

Regarding claim 18, Kan discloses the light emitting display device according to claim 17, wherein a green pixel region is further defined in the substrate, and the color conversion layer further includes a green color conversion layer in the green pixel region (para [0179]), and
wherein the light from the light emitting diode is converted into a green wavelength light by the luminous body in the green color conversion layer (para [0088] and [0180]).

Regarding claim 19, Kan discloses the light emitting display device according to claim 16, wherein a red pixel region and a green pixel region are defined in the substrate, and the color conversion layer covers the red pixel region and the green pixel region (combination of red and green, para [0172] and [0179]), and
wherein a light from the light emitting diode is converted into a red-green wavelength light by the luminous body in the color conversion layer. (para [0172] and [0180]).

Regarding claim 20, Kan discloses the light emitting display device according to claim 16, further comprising: a color filter layer (para [0030]),
wherein the color conversion layer is positioned between the light emitting diode and the color filter layer (para [0180]).

Regarding claim 24, Kan discloses the light emitting display device according to claim 16, wherein the coating layer has a porous property (para [0118]).

Regarding claim 25, Kan discloses the light emitting display device according to claim 16, wherein each luminous body further includes a curable moiety connected to a surface of the coating layer by a covalent bond (para [0143]).

Regarding claim 26, Kan discloses the light emitting display device according to claim 25, wherein the curable moiety is a monomer or an oligomer capable of forming a siloxane resin (para [0175]).

Regarding claim 27, Kan discloses the light emitting display device according to claim 16, wherein the coating layer is modified to include a hydroxyl group at a surface of the coating layer (para [0111]), and
wherein the encapsulation moiety comprises a silicone-based material (para [0175]).

Regarding claim 28, Kan discloses the light emitting display device according to claim 16, wherein the inorganic emission particle is a quantum dot (para [0026]).

Regarding claim 29, Kan discloses the light emitting display device according to claim 16, wherein a blue pixel region is further defined in the substrate, and the color conversion layer further includes a blue color conversion layer in the blue pixel regions (para [0179]), and 
wherein a light from the light emitting diode is converted into a blue wavelength light by the luminous body in the blue color conversion layer (para [0088] and [0180]).

Claim 23 and 30-35 is rejected under 35 U.S.C. 103 as being unpatentable over Kan in view of US 2008/0050851 A1 to Tanaka et al. (hereinafter Tanaka).
Regarding claim 23, Kan discloses a light emitting display device (para [0008]) comprising:
a substrate (para [0164]);
a light source (para [0164]), wherein the light source is a light emitting diode (para [0033]) including electrodes (para [0179]),  
a color conversion layer (film) between the substrate and the light emitting diode or over the light emitting diode and including a plurality of luminous bodies (para [0033], [0164] and Fig. 8),
wherein each luminous body includes:
a plurality of emission moieties (para [0081]), each emission moiety including an inorganic emission particle and a coating (barrier) layer surrounding a surface of the inorganic emission particle (para [0034]) , and
an encapsulation (matrix) moiety connected to or combined with the coating layer of the plurality of emission moieties and surrounding the plurality of emission moieties (para [0026]), 
wherein the inorganic emission particle comprises a core and a shell surrounding the core (para [0026]),
wherein the coating (barrier) layer covers the shell and surrounds an outer surface of the inorganic emission particle (para [0026]), and
wherein the coating layer includes a material selected from the group consisting of SiO2 (para [0017]) and zirconium (para [0110]).
The reference discloses that the barrier layer is bonded to the surface of the core/shell particle by covalent bonding through O-Si bonds (para [0143]) but does not expressly disclose that the encapsulation moiety is connected to the coating layer of the plurality of emission moieties by a covalent bond.  However, the encapsulation moiety is a polymer such as siloxane (para [0175]) which contains Si-O bonds.  Therefore, the encapsulation moiety is presumed to be connected to the coating layer via covalent bonding, absent evidence to the contrary.
Kan further discloses the display comprising electrodes (para [0179]) and a light emitting/conversion layer comprising a plurality of luminous bodies (QDs, para [0164]) but fails to expressly disclose a first electrode, a second electrode facing the first electrode and an emitting layer between the first and second electrodes; and a driving element between the substrate and the inorganic light emitting diode and connected to the inorganic light emitting diode.
However, Tanaka does teach a display device comprising a light emitting layer (188), red, green and blue pixel regions (para [0222]) and first (185) and second (189) electrodes wherein the first electrode faces the second electrode and the light emitting layer is between the first and second electrodes (para [0221]-[0223] and Fig. 15B).  Tanaka also teaches a driving element between the substrate and the inorganic light emitting diode and connected to the inorganic light emitting diode (para [0236]).
It would be obvious to one of ordinary skill in the art to provide a driving element between the substrate and LED and connected to the LED and to provide a first electrode facing a second electrode with a light emitting/conversion layer between the electrodes as set forth in Tanaka to provide the Kan display with the required power to function as a display with optimal efficiency and color performance (Kan, para [0005] and Tanaka, para [0020]).

Regarding claim 30, Kan in view of Tanaka discloses the light emitting display device according to claim 23. Kan further discloses wherein the coating layer has a porous property (para [0118]).

Regarding claim 31, Kan in view of Tanaka discloses the light emitting display device according to claim 23.  Kan further discloses wherein each luminous body further includes a curable moiety connected to a surface of the coating layer by a covalent bond (para [0143]).

Regarding claim 32, Kan in view of Tanaka discloses the light emitting display device according to claim 31.  Kan further discloses wherein the curable moiety is a monomer or an oligomer capable of forming a siloxane resin (para [0175]).

Regarding claim 33, Kan in view of Tanaka discloses the light emitting display device according to claim 16.  Kan further discloses wherein the coating layer is modified to include a hydroxyl group at a surface of the coating layer (para [0111]), and
wherein the encapsulation moiety comprises a silicone-based material (para [0175]).

Regarding claim 34, Kan in view of Tanaka discloses the light emitting display device according to claim 23.  Kan further discloses wherein the inorganic emission particle is a quantum dot (para [0026]).

Regarding claim 35, Kan in view of Tanaka discloses a light emitting display device according to claim 23.  Kan discloses where the emitting layer includes the plurality of luminous bodies (QDs, para [0164]). Tanaka further teaches wherein the emitting layer includes an emitting material layer (para [0226]), a first charge transporting layer between the first electrode and the emitting material layer and a second charge transporting layer between the emitting material layer and the second electrode (para [0279] and Fig. 22B). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 24 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 14, 16 and 18 of U.S. Patent No. 10962835 B2 (hereinafter 835).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach inorganic light emitting display devices comprising a substrate, an inorganic light emitting diode including electrodes, a driving element and a light emitting layer comprising a plurality of emission moieties comprising a core/shell particle and a coating layer surrounding the particle selected from the group consisting of SiO2, TiO2, Al2O3, ZrO2, ZnO, Nb, Zr, Ce and silicate and an encapsulation moiety (matrix resin) connected to the coating by a covalent bond (instant claim 16 and 835 claims 1, 5, 6, 14, 16 and 18).  Both teach that the coating layer has a porous property (instant claim 24 and 835 claim 1).  Both also teach that the inorganic emission particle is a quantum dot (instant claim 28 and 835 claim 4).

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 3/31/22, with respect to Kim and Sung have been fully considered and are persuasive.  The newly amended claims require a particular coating layer selected from a closed group that is not taught or suggested by Kim or Sung. 
Therefore, the 103 rejection of claims 16-20 as obvious over Kim has been withdrawn. 
The 103 rejection of claims 16-20 and 23 as obvious over Sung has been withdrawn. 

Applicant’s arguments, see pages 8-9, filed 3/31/22, with respect to the obviousness double patenting rejections have been fully considered and are persuasive.  The newly amended claims require a particular coating layer selected from a closed group that is not taught or suggested by the claims of 345 or the claims of 997. 
Therefore, the obviousness double patenting rejection of claims 16 and 23 as obvious over the claims of 345 has been withdrawn. 
The obviousness double patenting rejection of claims 16-20 and 23 as obvious over the claims of 997 has also been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734